Kupferman, J. (dissenting).
I would affirm for the reasons stated by Lehner, J., in his opinion setting aside the verdict and dismissing the complaint.
I would only add that neither the teacher nor the Board of Education, and perforce the City of New York, is an insurer against all dangers which arise due to irresponsible and callous actions by students in the school system.
There was here no unreasonable or uncaring action or failure to act or indifference by the teacher. Nor was there a history that should have prompted a reaction. (Cf., Jacqueline S. v City of New York, 81 NY2d 288.)
Rosenberger and Wallace, JJ., concur with Sullivan, J. P.; Kupferman, J., dissents in a separate opinion.
Order, Supreme Court, New York County, entered on March 23, 1992, reversed, on the law, without costs or disbursements, and the verdict reinstated.